Citation Nr: 9926143	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-47 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for residuals of 
postoperative right knee injury, with arthritis, currently 
evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to May 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied the veteran's claim for an 
increased evaluation for his right knee disability.


FINDINGS OF FACT

1.  There is no recent evidence of record pertaining to the 
veteran's right knee disability.

2.  The veteran was scheduled for examination in July 1998 
and failed to report.

3.  The veteran was given a second opportunity to report for 
a VA examination through notification in a Supplemental 
Statement of the Case dated in March 1999.

4.  There has been no good cause shown for the veteran's 
failure to appear for the scheduled VA examination.


CONCLUSION OF LAW

The criteria for an evaluation of the veteran's postoperative 
right knee with arthritis in excess of 20 percent have not 
been met.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.665, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
postoperative right knee with arthritis should be increased 
to reflect more accurately the severity of his 
symptomatology.  As a preliminary matter, it is noted that 
the veteran's claim alleges an increase in severity of the 
service-connected disability, and is therefore a well-
grounded claim for an increased evaluation.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  In addition, the Board is 
satisfied that the RO has fulfilled its duty to assist the 
veteran by attempting to retrieve information pertinent to 
his claim and by scheduling him for an examination.

There are no recent medical records in the claims file that 
would indicate the current level of pathology of the 
veteran's service-connected disability.  The veteran was 
incarcerated at the Lansing Correctional Facility, and has 
asserted that his right knee was treated at prison medical 
facilities.  The veteran informed the RO that he was unable 
to obtain the prison medical records himself, and asked that 
the RO make efforts to that end.  The RO made multiple 
attempts to obtain these records by requesting them in 
writing, and has not received any response.  The veteran was 
notified by the RO of the unsuccessful attempts to obtain 
those records.

In order to obtain current medical evidence regarding the 
right knee disability, the RO afforded the veteran for a VA 
examination, which was scheduled in September 1998, but the 
veteran failed to report to the examination.  The veteran's 
representative argues that the veteran moved and did not 
receive notification of the examination.  However, the 
notification was sent to the veteran's address of record at 
that time, and there is no indication from the record that 
the notice to report for the VA examination was returned as 
undelivered.  See 38 C.F.R. § 3.1(q) ("Notice means written 
notice sent to a claimant or payee at his or her latest 
address of record.").  Further, the Board notes that the 
veteran was given a second opportunity for an examination, 
when he was notified at his current address in the 
Supplemental Statement of the Case dated in March 1999, that 
if he wanted a VA examination he should contact the RO within 
60 days.  He failed to do so.  

Applicable law provides that when a claimant for an increased 
evaluation, without good cause, fails to report for a 
scheduled examination, the claim shall be denied.  See 
38 C.F.R. § 3.655(a), (b).  As there is no evidence of record 
revealing the current level of disability, there is no basis 
for an increased evaluation.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

An evaluation in excess of 20 percent for residuals of 
postoperative right knee injury with arthritis is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

